           Case 1:20-cv-09483-GHW Document 13 Filed 03/02/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LUIS MOLINA,

                                  Plaintiff,

                      -against-                                  1:20-cv-9483-GHW

 DEPARTMENT OF CORRECTIONS;                                    ORDER OF SERVICE
 CYNTHIA BRANN; PATSY YANG;
 MARGARET EGAN,

                                  Defendants.

GREGORY H. WOODS, United States District Judge:

       Plaintiff, currently detained in the Vernon C. Bain Center (“VCBC”), brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants are violating his federal constitutional

rights by not protecting him from contracting COVID-19. 1 By order dated February 2, 2021, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). 2

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a



       1
        Plaintiff filed this complaint with 49 other detainees. On November 9, 2020, Magistrate
Judge Aaron severed the matter into separate cases. Molina will be the only Plaintiff in this
matter.
       2
          The original complaint did not include an IFP application and prisoner authorization.
By order dated November 16, 2020, Chief Judge McMahon directed Plaintiff Molina to either
pay the $400.00 in fees or submit an IFP application and prisoner authorization. (ECF No. 3.)
Plaintiff Molina failed to respond, and by order dated January 7, 2021, Chief Judge McMahon
dismissed the action without prejudice. (ECF No. 5.) On January 22, 2021, Plaintiff submitted
his prisoner authorization form and IFP Application. (ECF Nos. 8, 9). Chief Judge McMahon
then directed the Clerk’s Office reopen the action, ECF No. 10, and granted Plaintiff Molina’s
IFP application, ECF No. 11.
          Case 1:20-cv-09483-GHW Document 13 Filed 03/02/21 Page 2 of 6




governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits

– to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court




                                                   2
          Case 1:20-cv-09483-GHW Document 13 Filed 03/02/21 Page 3 of 6




must determine whether those facts make it plausible—not merely possible—that the pleader is

entitled to relief. Id.

                                           DISCUSSION

A.      Department of Correction (DOC)

        The original complaint and the amended complaint include DOC in the caption of the

complaint. Plaintiff Molina’s second amended complaint, however, does not include DOC in the

caption. Whether he intended to sue this agency is unclear, but in any event, the claims against

DOC must be dismissed because an agency of the City of New York is not an entity that can be

sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of

penalties for the violation of any law shall be brought in the name of the city of New York and

not in that of any agency, except where otherwise provided by law.”); Jenkins v. City of New

York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d

385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from suing a municipal

agency.”).

B.      Defendants Yang and Egan

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

                                                  3
           Case 1:20-cv-09483-GHW Document 13 Filed 03/02/21 Page 4 of 6




summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray

v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Yang and Egan through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk of Court is

further instructed to issue summonses and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      Defendant Brann

        The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Commissioner

Cynthia Brann waive service of summons.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Court dismisses the “Department of Corrections” from the action for failure to state a

claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).



                                                  4
          Case 1:20-cv-09483-GHW Document 13 Filed 03/02/21 Page 5 of 6




         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendant Commissioner Cynthia Brann waive service of summons.

         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Defendants Yang and Egan, and deliver to the U.S. Marshals

Service all documents necessary to effect service on these defendants.

SO ORDERED.

Dated:     March 2, 2021
           New York, New York

                                                          GREGORY H. WOODS
                                                         United States District Judge




                                                 5
Case 1:20-cv-09483-GHW Document 13 Filed 03/02/21 Page 6 of 6




            DEFENDANTS AND SERVICE ADDRESSES


    Patricia Yang
    Senior Vice President for Correctional Health Services
    for NYC Health + Hospitals
    55 Water Street
    18th Floor
    New York, New York 10041

    Margaret Egan
    Executive Director of the Board of Correction
    1 Centre Street
    Room 2213
    New York, New York 10007
